Groff v Kaleida Health (2018 NY Slip Op 03250)





Groff v Kaleida Health


2018 NY Slip Op 03250


Decided on May 4, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


313 CA 17-00710

[*1]BRANDI LEE GROFF AND BRANDON T. GROFF, PLAINTIFFS-RESPONDENTS,
vKALEIDA HEALTH, DOING BUSINESS AS WOMEN AND CHILDREN'S HOSPITAL OF BUFFALO, ET AL., DEFENDANTS, UNIVERSITY GYNECOLOGISTS & OBSTETRICIANS, INC., FAYE JUSTICA-LINDE, M.D., AND DENNIS MAURICIO, M.D., DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


SUGARMAN LAW FIRM, LLP, BUFFALO (BRIAN SUTTER OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
DEMPSEY & DEMPSEY, BUFFALO (PATRICK MALONEY OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered February 13, 2017. The order denied the motion of defendants University Gynecologists & Obstetricians, Inc., Faye Justica-Linde, M.D., and Dennis Mauricio, M.D., for summary judgment dismissing the complaint against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Groff v Kaleida Health ([appeal No. 1] — AD3d — [May 4, 2018] [4th Dept 2018]).
Entered: May 4, 2018
Mark W. Bennett
Clerk of the Court